In re Monsanto Company; Crown Central Petroleum Corporation; Costal Oil Company; Conoco Inc.; Dow Chemical Company; Marathon Oil Company; Mobil Oil Company; Chevron U.S.A. Inc.; Chevron Chemical Company LLC; — Defendants); Applying for Supervisory and/or Remedial Writs, Parish of Calcasieu, 14th Judicial District Court Div. A, Nos. 98-6451; to the Court of Appeal, Third Circuit, No. CW 00 00044
Denied. Relator may re-raise the issue on appeal.
TRAYLOR, J., not on panel.
MARCUS, J., would grant the writ.
KNOLL, J., would grant the writ.